
	
		II
		110th CONGRESS
		2d Session
		S. 3083
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2008
			Mr. Brown (for himself,
			 Mr. Dorgan, Mr.
			 Feingold, Mr. Casey, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require a review of existing trade agreements and
		  renegotiation of existing trade agreements based on the review, to set terms
		  for future trade agreements, to express the sense of the Senate that the role
		  of Congress in trade policymaking should be strengthened, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Trade Reform, Accountability,
			 Development, and Employment Act of 2008 or the
			 TRADE Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Core labor
			 standardsThe term core labor standards means the
			 core labor rights as stated in the International Labour Organization
			 conventions dealing with—
				(A)freedom of
			 association and the effective recognition of the right to collective
			 bargaining;
				(B)the elimination
			 of all forms of forced or compulsory labor;
				(C)the effective
			 abolition of child labor; and
				(D)the elimination
			 of discrimination with respect to employment and occupation.
				(2)Multilateral
			 environmental agreementsThe term multilateral
			 environmental agreements means any international agreement or provision
			 thereof to which the United States is a party and which is intended to protect,
			 or has the effect of protecting, the environment or human health.
			(3)Trade
			 agreements
				(A)In
			 generalThe term trade agreement includes the
			 following:
					(i)The United States-Australia Free Trade
			 Agreement.
					(ii)The United States-Morocco Free Trade
			 Agreement.
					(iii)The United States-Singapore Free Trade
			 Agreement.
					(iv)The United States-Chile Free Trade
			 Agreement Implementation Act.
					(v)The North American Free Trade
			 Agreement.
					(vi)The Agreement between the United States of
			 America and the Hashemite Kingdom of Jordan on the Establishment of a Free
			 Trade Area.
					(vii)The Dominican Republic-Central
			 America-United States Free Trade Agreement Implementation Act.
					(viii)The United
			 States-Bahrain Free Trade Agreement Implementation Act.
					(ix)The United
			 States-Oman Free Trade Agreement Implementation Act.
					(x)The Agreement on
			 the Establishment of a Free Trade Area between the Government of the United
			 States of America and the Government of Israel.
					(xi)The United
			 States-Peru Trade Promotion Agreement.
					(B)Uruguay round
			 agreementsThe term trade agreement includes the
			 following Uruguay Round Agreements:
					(i)The
			 General Agreement on Tariffs and Trade (GATT 1994) annexed to the WTO
			 Agreement.
					(ii)The WTO
			 Agreement described in section 2(9) of the Uruguay Round Agreements Act (19
			 U.S.C. 3501(9)).
					(iii)The agreements
			 described in section 101(d) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)).
					(iv)Any multilateral
			 agreement entered into by the United States under the auspices of the World
			 Trade Organization dealing with information technology, telecommunications, or
			 financial services.
					3.Review and
			 report on existing trade agreements
			(a)Review and
			 report
				(1)In
			 generalNot later than June
			 30, 2010, the Comptroller General of the United States shall conduct a review
			 of all trade agreements described in section 2(3) and submit to the
			 Congressional Trade Agreement Review Committee established under section 6 a
			 report that includes the information described under subsections (b) and (c)
			 and the recommendations required under subsection (d). The review shall
			 concentrate on the effective operation of the United States trade agreements
			 program generally.
				(2)Cooperation of
			 agenciesThe Department of State, the Department of Agriculture,
			 the Department of Commerce, the Department of Labor, the Department of the
			 Treasury, the United States Trade Representative, and other executive
			 departments and agencies shall cooperate with the Comptroller General and the
			 Government Accountability Office in providing access to United States
			 Government officials and documents to facilitate preparation of the
			 report.
				(b)Information
			 with respect to trade agreementsThe report required by
			 subsection (a) shall, with respect to each trade agreement described in section
			 2(3), to the extent practical, include the following information covering the
			 period between the date on which the agreement entered into force with respect
			 to the United States and the date on which the Comptroller General completes
			 the review:
				(1)An analysis of
			 indicators of the economic impact of each trade agreement, such as—
					(A)the dollar value
			 of goods exported from the United States and imported into the United States by
			 sector and year;
					(B)the employment
			 effects of the agreement on job gains and losses in the United States by sector
			 and changes in wage levels in the United States in dollars by sector and year;
			 and
					(C)the rate of
			 production, number of employees, and competitive position of industries in the
			 United States significantly affected by the agreement.
					(2)A trend analysis
			 of wage levels on a year-to-year basis in—
					(A)each country with
			 which the United States has a trade agreement described in section
			 2(3)(A);
					(B)each country that
			 is a major United States trading partner, including Belgium, Brazil, China,
			 France, Germany, Hong Kong, India, Ireland, Italy, Japan, South Korea,
			 Malaysia, Netherlands, Taiwan, and the United Kingdom;
					(C)each country with
			 which the United States has considered establishing a free trade agreement,
			 including South Africa and Thailand; and
					(D)each country with
			 respect to which the United States has extended preferential trade treatment
			 under the Caribbean Basin Economic Recovery Act (19 U.S.C. 2701 et seq.) and
			 the Andean Trade Preference Act (19 U.S.C. 3201 et seq.).
					(3)The effect on
			 agriculture, including—
					(A)the trend of
			 prices in the United States for agricultural commodities and food products that
			 are imported into the United States from a country that is a party to an
			 agreement described in section 2(3);
					(B)an analysis of
			 the effects, if any, on the cost of farm programs in the United States;
			 and
					(C)the number of
			 farms operating in the United States and the number of acres under production
			 for agricultural commodities that are exported from the United States to a
			 country that is a party to such an agreement on a year-by-year basis.
					(4)An analysis of
			 the progress in implementing trade agreement commitments and the record of
			 compliance with the terms of each agreement in effect between the United States
			 and a country listed in paragraph (2).
				(5)A description of
			 any outstanding disputes between the United States and any country that is a
			 party to an agreement listed in section 2(3), including a description of laws,
			 regulations, or policies of the United States or any State that any country
			 that is a party to such an agreement has challenged, or threatened to
			 challenge, under such agreement.
				(6)An analysis of
			 the ability of the United States to ensure that any country with which the
			 United States has a trade agreement described in section 2(3) complies with
			 United States laws and regulations, including—
					(A)complying with
			 the customs laws of the United States;
					(B)making timely
			 payment of duties owed on goods imported into the United States;
					(C)meeting safety
			 and inspection requirements with respect to food and other products imported
			 into the United States; and
					(D)complying with
			 prohibitions on the transshipment of goods that are ultimately imported into
			 the United States.
					(7)A analysis of any
			 privatization of public sector services in the United States or in any country
			 that is a party to the an agreement listed in section 2(3), including any
			 effect such privatization has on the access of consumers to essential services,
			 such as health care, electricity, gas, water, telephone service, or other
			 utilities.
				(8)An assessment of
			 the impact of the intellectual property provisions of the trade agreements
			 listed in section 2(3) on access to medicines.
				(9)An analysis of
			 contracts for the procurement of goods or services by Federal or State
			 government agencies from persons operating in any country that is a party to an
			 agreement listed in section 2(3).
				(10)An assessment of
			 the consequences of significant currency movements and a determination of
			 whether the currency of a country that is a party to an agreement is misaligned
			 deliberately to promote a competitive advantage in international trade for that
			 country.
				(c)Information on
			 countries that are parties to trade agreementsWith respect to
			 each country with respect to which the United States has a trade agreement in
			 effect, the report required under subsection (a) shall include information
			 regarding whether that country—
				(1)has a democratic
			 form of government;
				(2)respects core
			 labor standards, as defined by the Committee of Experts on the Application of
			 Conventions and Recommendations and the Conference Committee on the Application
			 of Standards of the International Labour Organization;
				(3)respects
			 fundamental human rights, as determined by the Secretary of State in the annual
			 country reports on human rights of the Department of State;
				(4)is designated as
			 a country of particular concern with respect to religious freedom under section
			 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)(1));
				(5)is on a list
			 described in subparagraph (B) or (C) of section 110(b)(1) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) (commonly known as tier 2
			 or tier 3 of the Trafficking in Persons List of the Department of
			 State);
				(6)has taken
			 effective measures to combat and prevent public and private corruption,
			 including measures with respect to tax evasion and money laundering;
				(7)complies with the
			 multilateral environmental agreements to which the country is a party;
				(8)has in force
			 adequate labor and environmental laws and regulations, has devoted sufficient
			 resources to implementing such laws and regulations, and has an adequate record
			 of enforcement of such law and regulations;
				(9)adequately
			 protects intellectual property rights;
				(10)provides for
			 governmental transparency, due process of law, and respect for international
			 agreements;
				(11)provides
			 procedures to promote basic democratic rights, including the right to hold
			 clear title to property and the right to a free press; and
				(12)poses potential
			 concerns to the national security of the United States, including an assessment
			 of transfer of technology, production, and services from one country to
			 another.
				(d)RecommendationsEach
			 report required under subsection (a) shall include recommendations of the
			 Comptroller General for addressing the problems with respect to an agreement
			 identified under subsections (b) and (c). The recommendations shall include
			 suggestions for renegotiating the agreement based on the requirements described
			 in section 4(b) and for negotiations with respect to new trade
			 agreements.
			(e)CitationsThe
			 Comptroller General shall include in the report required under subsection (a)
			 citations to the sources of data used in preparing the report and a description
			 of the methodologies employed in preparing the report.
			(f)Public
			 commentIn preparing each report required under subsection (a),
			 the Comptroller General shall—
				(1)hold at least 2
			 hearings that are open to the public; and
				(2)provide an
			 opportunity for members of the public to testify and submit written
			 comments.
				(g)Public
			 availabilityThe report required under subsection (a) shall be
			 made available to the public not later than 14 days after the Comptroller
			 General completes that report.
			4.Inclusion of
			 certain provisions in trade agreements
			(a)In
			 generalNotwithstanding section 151 of the Trade Act of 1974 (19
			 U.S.C. 2191) or any other provision of law, any bill implementing a trade
			 agreement between the United States and another country that is introduced in
			 Congress after the date of the enactment of this Act shall be subject to a
			 point of order pursuant to subsection (c) unless the trade agreement meets the
			 requirements described in subsection (b).
			(b)RequirementsEach trade agreement negotiated between the
			 United States and another country shall meet the following requirements:
				(1)Labor
			 standardsThe labor provisions shall—
					(A)be included in
			 the text of the agreement;
					(B)require that a
			 country that is party to the agreement adopt and maintain as part of its
			 domestic law and regulations (including in any designated zone in that
			 country), the core labor standards and effectively enforce laws directly
			 related to those standards and to acceptable conditions of work with respect to
			 minimum wages, hours of work, and occupational safety and health;
					(C)prohibit a
			 country that is a party to the agreement from waiving or otherwise derogating
			 from its laws and regulations relating to the core labor standards and
			 acceptable conditions of work with respect to minimum wages, hours of work, and
			 occupational safety and health;
					(D)require each
			 country that is a party to the agreement to adopt into domestic law and enforce
			 effectively core labor standards;
					(E)provide that
			 failures to meet the labor standards required by the agreement shall be subject
			 to dispute resolution and enforcement mechanisms and penalties that are at
			 least as effective as the mechanisms and penalties that apply to the commercial
			 provisions of the agreement;
					(F)strengthen the
			 capacity of each country that is a party to the agreement to promote and
			 enforce core labor standards; and
					(G)establish a
			 commission of independent experts who shall receive, review, and adjudicate any
			 complaint filed under the labor provisions of the trade agreement, and vest the
			 commission with the authority to establish objective indicators to determine
			 compliance with the obligations set forth in subparagraphs (B), (C), (D), (E),
			 and (F).
					(2)Environmental
			 and public safety standardsThe environmental provisions
			 shall—
					(A)be included in
			 the text of the agreement;
					(B)prohibit each
			 country that is a party to the agreement from weakening, eliminating, or
			 failing to enforce domestic environmental or other public safety standards to
			 promote trade or attract investment;
					(C)require each such
			 country to implement and enforce fully and effectively, including through
			 domestic law, the country's obligations under multilateral environmental
			 agreements and provide for the enforcement of such obligations under the
			 agreement;
					(D)prohibit the
			 trade of products that are illegally harvested or extracted and the trade of
			 goods derived from illegally harvested or extracted natural resources,
			 including timber and timber products, fish, wildlife, and associated products,
			 mineral resources, or other environmentally sensitive goods;
					(E)provide that the
			 failure to meet the environmental standards required by the agreement be
			 subject to dispute resolution and enforcement mechanisms and penalties that are
			 at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the agreement; and
					(F)allow each
			 country that is a party to the agreement to adopt and implement environmental,
			 health, and safety standards, recognizing the legitimate right of governments
			 to protect the environment and public health and safety.
					(3)Food and
			 product health and safety standardsIf the agreement contains
			 health and safety standards for food and other products, the agreement
			 shall—
					(A)establish that
			 food, feed, food ingredients, and other related food products may be imported
			 into the United States from a country that is a party to the agreement only if
			 such products meet or exceed United States standards with respect to food
			 safety, pesticides, inspections, packaging, and labeling;
					(B)establish that
			 nonfood products may be imported into the United States from a country
			 that is a party to
			 the agreement only
			 if such products meet or exceed United States health and safety standards with
			 respect to health and safety, inspection, packaging and labeling;
					(C)allow each
			 country that is a
			 party to the agreement to impose standards designed to
			 protect public health and safety unless it can be clearly demonstrated that
			 such standards do not protect the public health or safety;
					(D)authorize the
			 Commissioner of the Food and Drug Administration (in this Act, referred to as
			 the Commissioner) and the Consumer Product Safety Commission (in
			 this Act, referred to as the Commission) to assess the
			 regulatory system of each country that is a party to the
			 agreement to
			 determine whether the system provides the same or better protection of health
			 and safety for food and other products as provided under the regulatory system
			 of the United States;
					(E)if the
			 Commissioner or the Commission determines that the regulatory system of such a
			 country does not provide the same or better protection of health and safety for
			 food and other products as provided under the regulatory system of the United
			 States, prohibit the importation into the United States of food and other
			 products from that country;
					(F)provide a process
			 by which producers from countries whose standards are not found by the
			 Commissioner or the Commission to meet United States standards may have their
			 facilities inspected and certified in order to allow products from approved
			 facilities to be imported into the United States;
					(G)if harmonization
			 of food or product health or safety standards is necessary to facilitate trade,
			 such harmonization shall be based on standards that are no less stringent than
			 United States standards; and
					(H)establish
			 mandatory end-use labeling of imports of milk protein concentrates.
					(4)Services
			 provisionsIf the agreement contains provisions related to the
			 provision of services, such provisions shall—
					(A)preserve the
			 right of Federal, State, and local governments to maintain essential public
			 services and to regulate, for the benefit of the public, services provided to
			 consumers in the United States by establishing a general exception to the
			 national treatment commitments in the agreement that allows distinctions
			 between United States and foreign service providers and qualifications or
			 limitations on the provision of services;
					(B)(i)require each country
			 that is a party to the agreement to establish a list of each service sector
			 that will be subject to the obligations of the country under the agreement;
			 and
						(ii)apply the agreement only to the
			 service sectors that are on the list described in clause (i);
						(C)establish a
			 general exception to market access obligations that allows a country that is a
			 party to the agreement to maintain or establish a ban on services the country
			 considers harmful, if the ban is applied to domestic and foreign services and
			 service providers alike;
					(D)require service
			 providers in any country that is a party to the agreement that provide services
			 to consumers in the United States to comply with United States privacy,
			 transparency, professional qualification, and consumer access laws and
			 regulations;
					(E)require that
			 services provided to consumers in the United States that are subject to privacy
			 laws and regulations in the United States may only be provided by service
			 providers in other countries that provide privacy protections and protections
			 for confidential information that are equal to or exceed the protections
			 provided by United States privacy laws and regulations;
					(F)require that
			 financial and medical services be subject to United States privacy laws and be
			 performed only in countries that provide protections for confidential
			 information that are equal to or exceed the protections for such information
			 under United States privacy laws;
					(G)not require the
			 privatization of public services in any country that is a party to the
			 agreement, including services related to national security, social security,
			 health, public safety, education, water, sanitation, other utilities, ports, or
			 transportation; and
					(H)provide for local governments to
			 operate without being subject to market access obligations under the
			 agreement.
					(5)Investment
			 provisionsIf the agreement contains provisions related to
			 investment, such provisions shall—
					(A)preserve the
			 ability of each country that is a party to the agreement to regulate foreign
			 investment in a manner consistent with the needs and priorities of the
			 country;
					(B)allow each such
			 country to place reasonable restrictions on speculative capital to reduce
			 global financial instability and trade volatility;
					(C)not be subject to
			 an investor-state dispute settlement mechanism under the agreement;
					(D)ensure that
			 foreign investors operating in the United States have rights no greater than
			 the rights provided to domestic investors by the Constitution of the United
			 States;
					(E)provide for
			 government-to-government dispute resolution relating to a government action
			 that destroys all value of the real property of a foreign investor rather than
			 dispute resolution between the government that took the action and the foreign
			 investor;
					(F)define the term
			 investment to mean not more than a commitment of capital or
			 acquisition of real property and not to include assumption of risk or
			 expectation of gain or profit;
					(G)define the term
			 investor to mean only a person who makes a commitment or
			 acquisition described in subparagraph (F);
					(H)define the term
			 direct expropriation as government action that does not merely
			 diminish the value of property but destroys all value of the property
			 permanently;
					(I)not provide a
			 dispute resolution system under the agreement for the enforcement of contracts
			 between foreign investors and the government of a country that is a party to
			 the agreement relating to natural resources, public works, or other activities
			 under government control; and
					(J)define the
			 standard of minimum treatment to provide no greater legal rights than United
			 States citizens possess under the due process clause of section 1 of the 14th
			 amendment to the Constitution of the United States.
					(6)Procurement
			 standardsIf the agreement contains government procurement
			 provisions, such provisions shall—
					(A)require each
			 country that is a party to the agreement to establish a list of industry
			 sectors, goods, or services that will be subject to the national treatment and
			 other obligations of the country under the agreement;
					(B)with respect to
			 the United States, apply only to State and local governments that specifically
			 agree to the agreement and only to the industry sectors, goods, or services
			 specifically identified by the State government and not apply to local
			 governments; and
					(C)include only
			 technical specifications for goods or services, or supplier qualifications or
			 other conditions for receiving government contracts that do not
			 undermine—
						(i)prevailing wage
			 policies;
						(ii)recycled content
			 policies;
						(iii)sustainable
			 harvest policies;
						(iv)renewable energy
			 policies;
						(v)human rights;
			 or
						(vi)labor project
			 agreements.
						(7)Intellectual
			 property requirementsIf the agreement contains provisions
			 related to the protection of intellectual property rights, such provisions
			 shall—
					(A)promote adequate
			 and effective protection of intellectual property rights;
					(B)include only
			 terms relating to patents that do not, overtly or in application, limit the
			 flexibilities and rights established in the Declaration on the TRIPS Agreement
			 and Public Health, adopted by the World Trade Organization at the Fourth
			 Ministerial Conference at Doha, Qatar on November 14, 2001; and
					(C)require that any
			 provisions relating to the patenting of traditional knowledge be consistent
			 with the Convention on Biological Diversity, concluded at Rio de Janeiro June
			 5, 1992.
					(8)Agricultural
			 standardsIf the agreement contains provisions related to
			 agriculture, such provisions shall—
					(A)protect the right
			 of each such country to establish policies with respect to food and agriculture
			 that require farmers to receive fair remuneration for management and labor that
			 occurs on farms and that allow for inventory management and strategic food and
			 renewable energy reserves, to the extent that such policies do not contribute
			 to or allow the dumping of agricultural commodities in world markets at prices
			 lower than the cost of production;
					(B)protect the right
			 of each country that is a party to the agreement to prevent dumping of
			 agricultural commodities at below the cost of production through border
			 regulations or other mechanisms and policies;
					(C)ensure that all
			 laws relating to antitrust and anti-competitive business practices remain fully
			 in effect, and that their enforceability is neither pre-empted nor compromised
			 in any manner;
					(D)ensure adequate
			 supplies of safe food for consumers;
					(E)protect the right
			 of each country that is a party to the agreement to encourage conservation
			 through the use of best practices with respect to the management and production
			 of crops; and
					(F)ensure fair
			 treatment of farm laborers in each such country.
					(9)Trade remedies
			 and safeguardsIf the agreement contains trade remedy provisions,
			 such provisions shall—
					(A)preserve fully
			 the ability of the United States to enforce its trade laws, including
			 antidumping and countervailing duty laws and safeguard laws;
					(B)ensure the
			 continued effectiveness of domestic and international prohibitions on unfair
			 trade, especially prohibitions on dumping and subsidies, and domestic and
			 international safeguard provisions;
					(C)allow the United
			 States to maintain adequate safeguards to ensure that surges of imported goods
			 do not result in economic burdens on workers, firms, or farmers in the United
			 States, including providing that such safeguards go into effect automatically
			 based on certain criteria; and
					(D)if the currency
			 of a country that is a party to the agreement is deliberately misaligned,
			 establish safeguard remedies that apply automatically to offset substantial and
			 sustained currency movements.
					(10)Rules of
			 origin provisionsIf the agreement contains provisions related to
			 rules of origin, such provisions shall—
					(A)ensure, to the
			 fullest extent practicable, that goods receiving preferential treatment under
			 the agreement are produced using inputs from a country that is a party to the
			 agreement; and
					(B)ensure the
			 effective enforcement of such provisions.
					(11)Dispute
			 resolution and enforcement provisionsIf the agreement contains
			 provisions related to dispute resolution, such provisions shall—
					(A)incorporate the
			 basic due process guarantees protected by the Constitution of the United
			 States, including access to documents, open hearings, and conflict of interest
			 rules for judges;
					(B)require that any
			 dispute settlement panel, including an appellate panel, dealing with
			 intellectual property rights or environmental, health, labor, and other public
			 law issues include panelists with expertise in such issues; and
					(C)provide that
			 dispute resolution proceedings are open to the public and provide timely public
			 access to information regarding enforcement, disputes, and ongoing negotiations
			 related to disputes.
					(12)Technical
			 assistanceIf the agreement contains technical assistance
			 provisions, such provisions shall—
					(A)be designed to
			 raise standards in developing countries by providing assistance that ensures
			 respect for diversity of development paths;
					(B)be designed to
			 empower civil society and democratic governments to create sustainable, vibrant
			 economies and respect basic rights;
					(C)provide that
			 technical assistance shall not supplant economic assistance; and
					(D)promote the
			 exportation of goods produced with methods that support sustainable natural
			 resources.
					(13)Exceptions for
			 national security and other reasonsEach agreement shall—
					(A)include an
			 essential security exception that permits a country that is a party to the
			 agreement to apply measures that the country considers necessary for the
			 maintenance or restoration of international peace or security, or the
			 protection of its own essential security interests, including regarding
			 infrastructure, services, manufacturing, and other sectors; and
					(B)include in its
			 list of general exceptions the following language: “Notwithstanding any other
			 provision of this agreement, a provision of law that is nondiscriminatory on
			 its face and relates to domestic health, consumer safety, the environment,
			 labor rights, worker health and safety, economic equity, consumer access, the
			 provision of goods or services, or investment, shall not be subject to
			 challenge under the dispute resolution mechanism established under this
			 agreement, unless the primary purpose of the law is to discriminate with
			 respect to market access.”.
					(14)FederalismThe
			 agreement may only require a State government to comply with procurement,
			 investment, or services provisions contained in the agreement if the State
			 government has been consulted in full and has given explicit consent to be
			 bound by such provisions.
				(c)Point of order
			 in SenateThe Senate shall cease consideration of a bill to
			 implement a trade agreement if—
				(1)a point of order
			 is made by any Senator against the bill based on the noncompliance of the trade
			 agreement with the requirements of subsection (b); and
				(2)the point of
			 order is sustained by the Presiding Officer.
				(d)Waivers and
			 appeals
				(1)WaiversBefore
			 the Presiding Officer rules on a point of order described in subsection (c),
			 any Senator may move to waive the point of order and the motion to waive shall
			 not be subject to amendment. A point of order described in subsection (c) is
			 waived only by the affirmative vote of 60 Members of the Senate, duly chosen
			 and sworn.
				(2)AppealsAfter
			 the Presiding Officer rules on a point of order described in subsection (c),
			 any Senator may appeal the ruling of the Presiding Officer on the point of
			 order as it applies to some or all of the provisions on which the Presiding
			 Officer ruled. A ruling of the Presiding Officer on a point of order described
			 in subsection (c) is sustained unless 60 Members of the Senate, duly chosen and
			 sworn, vote not to sustain the ruling.
				(3)DebateDebate
			 on the motion to waive under paragraph (1) or on an appeal of the ruling of the
			 Presiding Officer under paragraph (2) shall be limited to 1 hour. The time
			 shall be equally divided between, and controlled by, the majority leader and
			 the minority leader of the Senate, or their designees.
				5.Renegotiation
			 plan for existing trade agreementsThe President shall submit to Congress a
			 plan to bring trade agreements in effect on the date of the enactment of this
			 Act into compliance with the requirements of section 4(b) not later than 90
			 days before the earlier of the day on which the President—
			(1)initiates negotiations with a foreign
			 country with respect to a new trade agreement; or
			(2)submits a bill to Congress to implement a
			 trade agreement.
			6.Establishment of
			 congressional trade agreement review committee
			(a)EstablishmentThere is established a Congressional Trade
			 Agreement Review Committee.
			(b)FunctionsThe
			 Committee—
				(1)shall receive the
			 report of the Comptroller General of the United States required under section
			 3;
				(2)shall review the
			 plan for bringing trade agreements into compliance with the requirements of
			 section 4(b); and
				(3)may, not later
			 than 60 days after receiving the plan described in paragraph (2), add items for
			 renegotiation to the plan, reject recommendations in the plan, or otherwise
			 amend the plan by a vote of 2/3 of the members of the
			 Committee.
				(c)Appointment and
			 membershipThe Committee shall be composed of the chairman and
			 ranking members of the following:
				(1)The Committee on
			 Agriculture, Nutrition, and Forestry of the Senate.
				(2)The Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(3)The Committee on
			 Commerce, Science, and Transportation of the Senate.
				(4)The Committee on
			 Energy and Natural Resources of the Senate.
				(5)The Committee on
			 Environment and Public Works of the Senate.
				(6)The Committee on
			 Finance of the Senate.
				(7)The Committee on
			 Foreign Relations of the Senate.
				(8)The Committee on
			 Health, Education, Labor, and Pensions of the Senate.
				(9)The Committee on
			 the Judiciary of the Senate.
				(10)The Committee on
			 Small Business and Entrepreneurship of the Senate.
				(11)The Committee on
			 Agriculture of the House of Representatives.
				(12)The Committee on
			 Education and Labor of the House of Representatives.
				(13)The Committee on
			 Energy and Commerce of the House of Representatives.
				(14)The Committee on
			 Financial Services of the House of Representatives.
				(15)The Committee on
			 Foreign Affairs of the House of Representatives.
				(16)The Committee on
			 the Judiciary of the House of Representatives.
				(17)The Committee on
			 Natural Resources of the House of Representatives.
				(18)The Committee on
			 Small Business of the House of Representatives.
				(19)The Committee on
			 Transportation and Infrastructure of the House of Representatives.
				(20)The Committee on
			 Ways and Means of the House of Representatives.
				7.Sense of
			 Congress regarding readiness criteria and improving the process for United
			 States trade negotiationsIt
			 is the sense of Congress that if Congress considers legislation to provide for
			 special procedures for the consideration of bills to implement trade
			 agreements, that legislation shall include—
			(1)criteria for the
			 President to use in determining whether a country—
				(A)is able to meet
			 its obligations under a trade agreement;
				(B)meets the
			 requirements described in section 3(c); and
				(C)is an appropriate
			 country with which to enter into a trade agreement;
				(2)a process by
			 which the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives review the determination of the President
			 described in paragraph (1) to verify that the country meets the
			 criteria;
			(3)requirements for
			 consultation with Congress during trade negotiations that require more frequent
			 consultations than required by the Bipartisan Trade Promotion Authority Act of
			 2002 (19 U.S.C. 3801 et seq.), including a process for consultation with any
			 committee of Congress with jurisdiction over any area covered by the
			 negotiations;
			(4)binding
			 negotiating objectives and requirements outlining what must and must not be
			 included in a trade agreement, including the requirements described in section
			 4(b);
			(5)a process for
			 review and certification by Congress to ensure that the negotiating objectives
			 described in paragraph (4) have been met during the negotiations;
			(6)a process—
				(A)by which a State
			 may give informed consent to be bound by nontariff provisions in a trade
			 agreement that relate to investment, the service sector, and procurement;
			 and
				(B)that prevents a
			 State from being bound by the provisions described in subparagraph (A) if the
			 State has not consented; and
				(7)a requirement
			 that a trade agreement be approved by a majority vote in both Houses of
			 Congress before the President may sign the agreement.
			
